DETAILED ACTION
Introduction
This office action is in response to correspondence filed January 20, 2021 in reference to application 16/219,209. Claims 1-7, 9-17, 19 and 21 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance based on the reasons mentioned below.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Adam Chapin (Reg. No. 66,712), on 4/29/2021. The applicant attorney accepted the examiner suggested amendments in the language of claims 11, 13, 20, and 21 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:

Replace the claims  with the following claims below, with strikethrough (


a non-transitory computer readable storage medium configured to store an application programming interface (API) specification, the API specification including a plurality of elements including a plurality operations, which each include an operation type, an operation name, and at least one operation parameter;
a processing system that includes at least one hardware processor, the processing system configured to:
	parse the application programming interface (API) specification to obtain the plurality of elements;
	automatically generate a NLP model based on performing at least, for each corresponding operation of the plurality of operations from the parsed elements of the API specification,
		(a) generate an intent name based on the operation type of the corresponding operation and the operation name of the corresponding operation,
		(b) generate an entity dataset for the corresponding operation that is based at least in part on the generated intent name,
		(c) generate a plurality of training phrases based on the generated entity dataset, 
		(d) generate an action dataset for a NLP action to be included in the NLP model, the action dataset including a name and at least one corresponding parameter, wherein the name of the action dataset is set to the intent name of the 
	provide the generated NLP model to a computer system that provides at least one chatbot to remote computer systems, wherein responses provided by the at least one chatbot are based on the provided NLP model and at least one invocation of a remote computing service that corresponds to at least one method from the stored API specification,
wherein generation of the plurality of training phrases for at least a first corresponding operation of the plurality of operations includes determination of a relationship between at least one pair of NLP actions, wherein the relationship is determined by determining that an output for a first NLP action is related to an input for a second NLP action.
2.  (Original)  The computer system of claim 1, wherein the processing system is further configured to:
provide, to the computer system that provides at least one chatbot, an API mapping dataset that includes mappings between NLP actions and API method invocations from the API specification.
3.  (Original)  The computer system of claim 2, wherein the processing system is further configured to:
automatically generate the API mapping based on:
	classifying, to obtain first output, NLP actions and API method invocations based on a number of parameters,

	further classifying, to obtain third output, the second output based on a textual similarity comparison of NLP action names and API method names,
	further classifying, to obtain fourth output, the third output based on a textual similarity comparison of NLP action parameter names and API method parameter names, 
	further classifying, to obtain fifth output, the fourth output based on a textual similarity comparison of NLP Intent Training phrases and API method descriptions.
4.  (Original)  The computer system of claim 3, wherein the textual similarity comparisons include generation of textual phrases.
5.  (Original)  The computer system of claim 1, wherein the generated entity dataset includes at least one entity name with a corresponding plurality of entity values,
wherein the plurality of entity values are each based on a combination of a summary of the corresponding operation from the API specification and a word or phrase corresponding to a method type of the corresponding operation. 
6.  (Original)  The computer system of claim 5, wherein the word or phrase included in the plurality of entity values includes synonyms for a textual name of the operation type.
7.  (Original)  The computer system of claim 1, wherein the API specification is defined according to swagger or OpenAPI.
8.  (Canceled)

10.  (Previously Presented)  The computer system of claim 1, wherein the relationship between at least one pair of NLP actions corresponding to API method calls from different API specifications.
11.  (Canceled)
11.  (Previously Presented)  A computer system, the computer system comprising:
a non-transitory computer readable storage medium configured to:
	store an application programming interface (API) specification, the API specification including a plurality of elements including a plurality operations, which each include an operation type, an operation name, and at least one operation parameter, and
	a natural language processing (NLP) model that includes a plurality of NLP actions;
a transceiver configured to receive input from at least one client computer system; and
a processing system that includes at least one hardware processor, the processing system configured to:
	generate a first output by classifying NLP actions and API method invocations according to a number of parameters;

	generate third output by classifying the generated second output based on a textual similarity comparison of NLP action names and API method names;
	generate fourth output by classifying the generated third output based on a textual similarity comparison of NLP action parameter names and API method parameter names;
	generate fifth output by classifying the generated fourth output based on a textual similarity comparison of NLP Intent Training phrases and API method descriptions;
	generate an API mapping dataset based on the generated fifth output;
	execute a chatbot process that communicates with the at least one client computer system;
	determine, based on the NLP model, at least one NLP action to take based on received input;
	determine, based on the generated API mapping dataset, at least one API method to invoke for the determine at least one NLP action;
	invoke the at least one API method; and
	communicate, using the chatbot process, a response based on invocation of the at least one API method.
12.  (Original)  The computer system of claim 11, wherein the textual similarity comparisons include generation of textual phrases.

parse which is stored on the memory device, to obtain the plurality of elements, the API specification including a plurality of elements including a plurality operations, which each include an operation type, an operation name, and at least one operation parameter;
automatically generate a NLP model based on performing at least, for each corresponding operation of the plurality of operations from the parsed elements of the API specification,
	(a) generate an intent name based on the operation type of the corresponding operation and the operation name of the corresponding operation,
	(b) generate an entity dataset for the corresponding operation that is based at least in part on the generated intent name,
	(c) generate a plurality of training phrases based on the generated entity dataset, 
	(d) generate an action dataset for a NLP action to be included in the NLP model, the action dataset including a name and at least one corresponding parameter, wherein the name of the action dataset is set to the intent name of the corresponding 
store the generated NLP model to a computer system that provides at least one chatbot to remote computer systems, wherein responses provided by the at least one chatbot are based on the provided NLP model and at least one invocation of a remote computing service that corresponds to at least one method from the stored API specification,
wherein generation of the plurality of training phrases for at least a first corresponding operation of the plurality of operations includes determination of a relationship between at least one pair of NLP actions, wherein the relationship is determined by determining that an output for a first NLP action is related to an input for a second NLP action.
14.  (Original)  The non-transitory computer readable storage medium of claim 13, wherein the stored instructions further comprising instructions that cause the computer to:
store, to the computer system that provides at least one chatbot, an API mapping dataset that includes mappings between NLP actions and API method invocations from the API specification.
15.  (Original)  The non-transitory computer readable storage medium of claim 14, wherein the stored instructions further comprising instructions that cause the computer to:
automatically generate the API mapping based on:

	further classifying, to obtain second output, the obtained first output based on NLP action type and API method type,
	further classifying, to obtain third output, the second output based on a textual similarity comparison of NLP action names and API method names,
	further classifying, to obtain fourth output, the third output based on a textual similarity comparison of NLP action parameter names and API method parameter names, 
	further classifying, to obtain fifth output, the fourth output based on a textual similarity comparison of NLP Intent Training phrases and API method descriptions.
16.  (Original)  The non-transitory computer readable storage medium of claim 15, wherein the textual similarity comparisons include generation of textual phrases.
17.  (Original)  The non-transitory computer readable storage medium of claim 13, wherein the generated entity dataset includes at least one entity name with a corresponding plurality of entity values,
wherein the plurality of entity values are each based on a combination of a summary of the corresponding operation from the API specification and a word or phrase corresponding to a method type of the corresponding operation. 
18.  (Canceled). 
19.  (Previously Presented)  The non-transitory computer readable storage medium of claim 13, wherein generation of at least one of the plurality of training 
20.  (Canceled).
21. (Previously Presented)  The computer system of claim 1, wherein automatic generation of the NLP model further includes, for at least a first operation of the plurality of operations, generation of at least one textual prompt based on determination that the at least one operation parameter for the first operation is a required parameter for a corresponding method invocation.
*** The End of Claim***

Reason for Allowance
Claims 1-7, 9-17, 19 and 21 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 1/20/2021 have been fully considered and are persuasive. Thus, 35 USC 102 rejection to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “parse”, “generate a NLP model”, “generate an intent name”, “generate an entity dataset”, “generate a plurality of training phrases”, “generate an action dataset” 
Therefore, claims 1 and 11 are deemed allowable. Claim 13 is also deemed allowable for the same reason. Claims 2-7, 9-10, 12, 14-17, 19 and 21 depend on and further limit independent claims 1, 11 and 13, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659